Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-7 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 10/26/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claims 1-3 are rejected under35 U.S.C. 103 as being unpatentable over Yamakoshi (US 6153315) in view of Murata (US 20180144912) and Ohhashi (US 5693203). 
As to claim 1, Yamakoshi discloses a Ta containing target in which the hydrogen content is reduced to as low as 8ppm (col 8-9 tables 4-5: Ta examples with 8-10ppm hydrogen content; col 10 lines 14-16). 
Yamakoshi, while disclosing a Ta target and examples with hydrogen at 1 ppm for other material targets (col 11-12, tables 7-8), does not explicitly disclose suppressing hydrogen to 7ppm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 99.9999% Ta pure targets, as disclosed by Murata, in the system of Yamakoshi, because this allows for reduced defects during deposition (Murata at paragraph 4). The 6N purity corresponds to a total impurity content of 1 ppm (1 ppm = 0.0001%) and therefore would indicate to one of ordinary skill in the art that the hydrogen content would be less than 7ppm, especially in light of combination with Yamakoshi's teaching of low hydrogen content. 
Yamakoshi discloses attachment of the target to a backing plate (col 8 Iines 54-57), but is silent as to the tensile strength of the bond.
Ohhashi discloses knowledge in the art of high purity refractory metal sputtering targets including Ta (col 4 lines 61-65; col 11 examples5-6: high purity targets) are bonded to a backing plate with tensile strengths of over 40kg/mm2 (col 11 examples 5-6) to obtain good bond strength while maintaining the target's quality characteristics (col 4 lines 35-60). 
Therefore, it would have been obvious to one of ordinary ski II in the art before the effective filing date of the claimed invention to use a target and backing bonding, as disclosed by Ohhashi, in the system of Yamakoshi, because this allows for a strong bond strength and maintains the target's quality characteristics (Yamakoshi at col 4 Iines 35-60). 
As to claim 2, Yamakoshi is not explicit as to impurity content throughout the target. However, Yamakoshi does disclose reduction of contaminants, including hydrogen, at the 
As to claim 3, Murata discloses 6N purity Ta targets (paragraph 4).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi in view of Murata and Ohhashi as applied to claim 1 above, and further in view of Nagatsu (US 20160086777).
As to claims 4-5, Ohhashi discloses knowledge in the art of a Ta target with a Cu alloy backing plate (col 1 lines25-40), but is silent as to use of a specific Cu-Zn alloy. 
Nagatsu discloses a Ta target and CuZn alloy backing plate with30-40% Zn in which the target and backing plate properties are chosen to reduce defects due to differences in thermal expansion rates of the target and backing plate (abstract; paragraph 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CuZn backing plate of Nagatsu with the Ta target and Cu alloy backing of Ohhashi, because this al lows for reduced defects and increased deposition by selection of relative thermal expansion rates of the target and backing plate Nagatsu at paragraphs 14-15).

Claims 6-7 are rejected under35 U.S.C. 103 as being unpatentable over Hunt (US 5836506) in view of Weis (US 20090104101).
As to claim 6, Hunt discloses a method of joining a target and backing plate comprising:
Preparing a Ta target and backing plate (abstract; col 4 line 20: exemplary target materials including Ta);
Joining the target and backing by overlapping the target material and backing plate (abstract; figures 4-5 and 9: showing holes and mechanical interlock of overlapping materials);
Pressing while heating in an inert atmosphere (abstract; pressing and heating to join; col 4 lines 13-15: atmosphere used during joining includes inert);
Heating at temperatures preferably740-940°C (col 6 line 65 to col 7 table 1: preferably 0.75 to 0.9Tm, listed as 740-940 for copper, with broader ranges also disclosed overlapping and encompassing the claimed range for copper and steel backings).
Hunt, while disclosing use of an inert or vacuum atmosphere preventing reoxidation of the metals involved as an alternative to using a reducing atmosphere including hydrogen ( col 6 lines 51-58), is silent as to the hydrogen concentration within the inert or vacuum atmospheres. 
Weist discloses knowledge in the art of inert/noble gas compositions for use in hot pressing applications which include hydrogen concentrations as low as 1-2ppm (paragraphs 29-30). 

As to claim 7, Hunt discloses hot pressing for 1 hour (col8 lines58- 60: hot pressing for about 60 minutes). 
Response to Arguments
Applicant argues in the remarks that the prior art, as applied above, does not disclose the invention as claimed for the following reasons:
The average hydrogen content of the target requirements of the instant claims are not taught
Because only other impurities are taught by the prior art, hydrogen is not addressed.
The prior art teaches impurity content before connection with the backing plate.
The tensile strength requirement is not taught as other materials are taught by the prior art.
The applicability of Hunt and Weist, as applied to claims 6 and 7, are contested with regard to their teachings and combinability as applied above.

As to argument (a), with respect to the hydrogen requirement, these arguments are not found persuasive for the following reasons:

Yamakoshi is entirely directed towards reducing the contaminants in a sputtering target to improve the film formed by the target during a sputtering operation (abstract).  If, as alleged by Applicant, Yamakoshi only teaches a low impurity content before joining the target to a backing plate, the entire purpose of Yamakoshi is negated.  Having a low impurity content at the time of sputtering is the entire goal of Yamakoshi.  Therefore, it would have been obvious 
As to arguments that Yamakoshi does not teach the requisite hydrogen content with a tantalum target, only other materials, this argument is addressed by the combination in the 35 USC 103 rejection itself as Murata explicitly discloses knowledge in the art of using tantalum targets with substantially 6N purity (paragraph 4).  Regardless of Murata teaching suppressing impurity values of specific elements other than hydrogen, a purity value of 6N absolutely requires ALL impurities in the target to total less than 1ppm.  

As to argument (b), with respect to the tensile strength requirement, these arguments are not found persuasive for the following reasons:
Ohhashi, as discussed above, explicitly discloses both application of its invention to entirely Tantalum targets (col 4 lines 61-63: materials selected from list of refractory metals including Ta, and their alloys) and formation of bonded targets with tensile strength values above 40kg/mm2 (figure 5).  The fact that Ohhashi does not give a specific Tantalum target tensile strength value does not negate that Ohhashi explicitly discloses both using a Tantalum target, and the importance of forming a high tensile strength bond of over 40kg/mm2.  One of ordinary skill in the art would not read the disclosure of Ohhashi and form the conclusion that because only some of the refractory metals listed are given explicit examples with tensile strengths, that the other listed materials would be bonded by the method of Ohhashi and 
	
As to argument (c), with respect to the combinability of Hunt and Weist, these arguments are not found persuasive for the following reasons:
	Applicant argues that Hunt teaches a nitrogen atmosphere with 5-10 weight percent hydrogen, and therefore the teaching of Weist of lower hydrogen concentrations is not applicable.  This argument ignores the teaching of Hunt specifically reproduced within the arguments (col 6 lines 51-58) - that any reducing gas may be used, or any inert gas may be used as well.  A specific example with hydrogen does not negate the teaching that ANY reducing gas or inert gas may be used.  Weist is teaching a specific gas combination that falls within the teaching of Hunt.  The fact that Hunt discloses a specific example gas that conflicts with Weist doesn’t negate the entirety of the teaching of Hunt. 
	Applicant further argues that a hydrogen concentration of 5ppm or less ‘would not be easily arrived at’ in a HIP process because of the teaching of 10 or 15ppm or less in Weist at paragraph 29.  Paragraph 29 of Weist explicitly states that in some processes 1-2ppm of hydrogen may be required while in other operations 100ppm or less may be tolerated.  The fact that HIP is given as a specific example of 10-15ppm or less ‘may be tolerated’ is not the same as a teaching that lower concentrations are not achievable, or even desirable in some situations.  
	Applicant additionally argues that Weist is not directed to target manufacturing.  This argument is not found persuasive as Weist is entirely directed to gas formulations and concentrations for specific processes including hot isostatic pressing (as acknowledged within the arguments themselves).  Hunt repeatedly discloses that its invention is directed towards using HIP to form a target to backing plate bond (col 7 lines 32-35).  So while it is entirely true that Weist doesn’t specifically mention ‘sputtering target manufacturing’, Weist does explicitly disclose its application to HIP.  And Hunt, the reference at issue in the instant arguments with combinability with Weist, explicitly discloses using HIP to form target structures.  Therefore one of ordinary skill in the art would recognize that the teachings of Weist are entirely applicable to Hunt as the exact same process is being taught and described within each.  The fact that Weist doesn’t list every conceivable application of HIP, including sputtering target manufacturing, does not negate its combinability with Hunt. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794